Citation Nr: 1609610	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression (herein psychiatric disorder).

2.  Entitlement to service connection for a gastrointestinal condition, to include
Crohn's disease/colitis, to include consideration as an undiagnosed illness.

3.  Entitlement to service connection for a low back disability, to include spondylolisthesis.


REPRESENTATION

Veteran represented by:	Jodee R. Dietzenbach, Attorney




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1987 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran's claims were remanded by the Board in April 2011, February 2013 and April 2014.     

The Veteran testified at an October 2012 Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The VLJ whom the Veteran testified before is no longer employed by the Board.  The Veteran was notified of such in January 2016 and informed that he had the opportunity to request another Board hearing.  Correspondence received from the Veteran in February 2016 indicated that he did not desire another Board hearing.

In his June 2008 claim currently on appeal, the Veteran filed for entitlement to service connection for colitis/Crohn's disease and for spondylolisthesis.  The evidence of record contained additional diagnoses related to gastrointestinal conditions and the Veteran's low back and as such, the Veteran's claims have been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
Psychiatric Disorder

The Veteran seeks entitlement to service connection for a psychiatric disorder.  He filed the claim on appeal in June 2008 and requested entitlement to service connection for depression.  The Veteran was afforded a VA examination in August 2013.  The examination report noted a diagnosis of depression (as well as alcohol abuse) and additionally noted that "a more appropriate diagnosis" would be major depressive disorder, recurrent type, with psychotic features.  With respect to direct service connection, the examiner marked the box indicating that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's provided rationale, however, stated that it was his opinion that the Veteran's diagnoses were as likely as not the result of the Veteran's combat experience.  The Board notes that the Veteran has not contended that any psychiatric disorder was the result of in-service combat experience.  In light of the inconsistency contained in the opinion and the reference to combat, the AOJ requested an addendum opinion, which was provided in February 2014 by a separate VA medical professional.  The opinion stated that "[s]ince records do not indicate [V]eteran was in combat, then [V]eteran's psychiatric disorder is due to other factors" and that "it appears to me that [V]eteran's depression and alcoholism are likely due to his failed marriage, dealing with chronic disease states (C[]rohn's [symptoms]) and distance from family and friends.  These psychosocial stressors certainly can cause depression with increase in alcoholism" and that the Veteran's "failed marriage...may have been the most contributory factor to his psychiatric conditions."  

Upon review, the Board finds that the provided opinion is inadequate and remand is therefore required for an additional VA examination and opinion, as detailed further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The opinion attributed the Veteran's psychiatric disorder to various stressors, specifically his failed marriage, dealing with chronic disease and distance from family and friends, and stated that these stressors "can cause depression."  While the examiner stated that such stressors generally can cause depression, crucially, no explanation or rationale was provided explaining why in the Veteran's specific case his psychiatric disorder was attributable to those factors.  

In addition, it is unclear from the provided opinion whether the medical professional considered the Veteran's contentions, as they were not addressed.  The Veteran has, essentially, contended that he was not the same and that he had a hard time readjusting following his discharge from military service and that he still deals with readjusting on a daily basis.  See October 2012 Board Hearing Transcript, page 8.  Evidence of record also referenced the Veteran as having mental health symptoms in-service and shortly after his separation from service and as having symptoms since that time.  For example, in a February 2016 statement (submitted after the VA opinion), the Veteran referenced that he experienced stress, anger, depression, mood-swings and martial problems during his last year in service (1991-1992) and that he has had "Post Traumatic-like stress, anger, and volatility ever since" he left active service.  Also, a June 1995 Persian Gulf Registry examination report referenced the Veteran as complaining of mood swings with depression and noted that the Veteran reported that during his service in the Gulf, there were no changes in his health but that within 8 to 10 months, he noticed the onset of symptoms that had persisted.  Also, the Veteran was afforded a VA examination in December 1995 (in connection with a claim for entitlement to service connection for a psychiatric condition that was denied in a February 1997 rating decision) and the examination report noted that the Veteran reported "since the Gulf War" he had sleep disturbances and "[s]ince returning from the Gulf War," he had depression and that "[h]e feels that a lot of this depression was associated with his marital difficulties and his ultimate divorce."  A diagnosis was noted of depression, etiology unknown and sleep disturbance, etiology unknown and possibly connected with depression.  In addition, a May 2002 psychiatric evaluation (obtained as part of Social Security Administration records) noted that the Veteran reported "that he has been 'battling depression' since he got out of the" military in 1992.  A diagnosis was provided of major depressive disorder, single episode, severe with psychotic features and panic disorder without agoraphobia.  Also, a May 2002 examination report from Portsmouth Regional Hospital referenced the Veteran as having a history of depression and hallucinations with paranoia dating back to his service in the Persian Gulf.  As such, on remand, the examiner will be asked to consider the Veteran's contentions and evidence of record that referenced the Veteran as having mental health symptoms in-service and shortly after his separation from service and as having symptoms since that time.

Also, the April 2014 Board remand referenced the February 2014 VA opinion as relating, in part, the Veteran's psychiatric disorders to his chronic Crohn's disease symptoms and ordered development in the event that entitlement to service connection is granted for Crohn's disease/colitis.  Such conditional development will again be requested, as detailed in the remand directives below.   

Additionally, at the Board hearing, the Veteran referenced being disciplined in service for an incident involving a bomb threat and he stated that "I just think that that may have been part of my work environment getting to me."  Based on the reported in-service discipline, the Veteran's personnel records could potentially be relevant and attempts to obtain such must be made on remand.  

Gastrointestinal Condition

The Veteran seeks entitlement to service connection for a gastrointestinal condition.  He filed the claim on appeal in June 2008 and requested entitlement to service connection for colitis/Crohn's disease.  The Veteran was afforded a VA examination in August 2013.  The examination report noted diagnoses of Crohn's disease and chronic constipation, etiology unknown.  An opinion was provided that discussed the diagnosis of chronic constipation and stated that "the exact etiology is not known," that "[i]t is not classified as an unexplained illness because it is very common" and that while the Veteran has an established diagnosis of Crohn's disease, his constipation is not likely a symptom of Crohn's disease.  The opinion further stated that the Veteran's "chronic constipation is most appropriately described as an illness with multiple possible etiologies or could also be idiopathic."  In February 2014, a VA opinion was obtained from a VA medical professional (Dr. G.M.) who did not conduct the August 2013 examination, which addressed Crohn's disease.  The opinion stated that Crohn's disease "is a disorder of uncertain etiology."  The opinion also stated that "[t]he etiology of the [V]eteran[']s Crohn[']s disease is that of an inherited disorder and not caused by illness or event while on active duty."  Another VA opinion was provided by Dr. G.M. on July 21, 2015, which stated that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The accompanying rationale stated that "[r]eview of the STR shows no evidence the [V]eteran[']s [C]rohn[']s disease or symptoms of [C]rohn[']s disease was permanently aggravated beyond its natural progression by military service.  Review of the STR shows no evidence of complaints of a chronic gastrointestinal disability."  An additional VA opinion was provided by Dr. G.M. on July 22, 2015, which stated that "Crohn[']s disease is an inherited condition that is found on the IBD 1 gene that encodes protein NOD2/CARD15" and that "the [V]eteran had this condition since conception and there was no evidence of manifestation until long after military service."  

Upon review, the Board finds that the provided opinions are not adequate to address the Veteran's claim and remand is therefore required for additional VA opinions, as detailed further below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As discussed, VA opinions of record referenced the Veteran as having Crohn's disease and that such condition was an inherited condition.  As such, the issue has been raised as to whether the Veteran had a gastrointestinal condition that preexisted his active service.  A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the entrance into service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R.               § 3.304(b) (2015).  In the Veteran's case, his March 1987 entrance examination report was silent as to any finding related to any gastrointestinal condition (the examination reported noted that the Veteran's abdomen and viscera were normal upon clinical evaluation); as such the Veteran is presumed sound upon entry into active service with respect to any gastrointestinal condition.

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence showing that the disability preexisted service and there must be clear and unmistakable evidence that the disability was not aggravated by service.  Regarding whether a disability preexisted service, this portion of the presumption of soundness may be rebutted by showing that a disability is hereditary.  See O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014) ("In cases of congenital, developmental, or hereditary conditions that qualify as diseases, the government rebuts the part of the presumption that the disease did not preexist service by showing that it is hereditary").  The VA General Counsel has explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  In this regard, it is noted that congenital diseases may be service connected if the evidence as a whole shows that the congenital disease was incurred or aggravated during service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711-01) (Oct. 30, 1990).

Upon review of the various VA opinions from Dr. G.M., the Board finds such opinions are not sufficiently clear as to the whether Crohn's disease is a hereditary condition and if it is, whether it is a congenital or developmental "disease" or congenital "defect."  The February 2014 opinion stated that Crohn's disease "is a disorder of uncertain etiology," but also stated that the etiology of the Veteran's Crohn's disease was "that of an inherited disorder."  The July 22, 2015 opinion referenced Crohn's disease as "an inherited condition."  The opinion referencing Crohn's disease generally as a disorder of uncertain etiology conflicts with other portions of the provided opinions that referenced Crohn's disease as being inherited.  An adequate explanation and rationale was not provided explaining, in light of the reference to Crohn's disease as generally being a disorder of uncertain etiology, how such condition was an inherited disorder.  As such, a VA opinion on remand must address whether Crohn's disease is a hereditary condition and if it is, whether it is a congenital or developmental "disease" or congenital "defect."  

Depending on the response provided as to this issue, additional medical issues are relevant and medical opinions will be requested addressing such, as outlined in the remand directives below.  In this regard, if Crohn's disease is a congenital or developmental defect, service connection would not be able to be granted for such disability in its own right, but could be granted for additional disability due to disease or injury superimposed upon such defect during service.  Alternatively, if Crohn's disease is identified as a congenital or developmental disease, such disability would therefore clearly and unmistakably have preexisted service and the remaining issue would be whether the preexisting disability clearly and unmistakably was not aggravated during service or whether it is clear and unmistakable that any increase in service was due to the natural progress.  While Dr. G.M.'s July 21, 2015 VA opinion addressed this issue, the Board finds that an additional opinion is needed (if relevant depending on the previous medical opinions) addressing this issue, as Dr. G.M.'s various opinions may have been based on an inaccurate factual premise.  

In the July 22, 2015 opinion, Dr. G.M. stated that "there was no evidence of manifestation" of the Veteran's Crohn's disease "until long after military service."  It is not clear the amount of time that the phrase "long after military service" encompasses.  Evidence of record, however, referenced the Veteran as having gastrointestinal symptoms in-service and shortly after his separation from service.  For example, in a February 2016 statement (submitted after the VA opinion), the Veteran referenced that diarrhea started while in the Persian Gulf and at the Board hearing, the Veteran stated that he "had a couple of bouts with upset stomach and diarrhea" while in the Persian Gulf.  A May 1995 VA treatment record noted that the Veteran complained of ulcerative colitis and that he had been treated for this in the past.  A June 1995 Persian Gulf Registry examination report referenced the Veteran as complaining of upset stomach and diarrhea and noted that the Veteran reported that during his service in the Gulf, there were no changes in his health but that within 8 to 10 months, he noticed the onset of symptoms that had persisted.  A diagnosis was noted of possible ulcerative colitis.  Also, the Veteran was afforded a VA examination in December 1995 (in connection with a claim for entitlement to service connection for a gastrointestinal condition due to undiagnosed illness that was denied in a February 1997 rating decision) and the examination report noted that the Veteran had "a long history of diarrhea" and that he was being treated with medication.  A diagnosis was noted of irritable bowel syndrome.  As such, the medical professional will be asked to consider the evidence of record that referenced the Veteran as having gastrointestinal symptoms in-service and shortly after his separation from service.

In the event that the medical professional indicates that Crohn's disease is not a hereditary condition, the Veteran and the evidence of record have raised the issue as to whether Crohn's disease is related to his service in the Southwest Asia theater of operations.  For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for a chronic disability that cannot be attributed to a known clinical diagnosis, specifically for an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2015).  The February 2013 Board remand referenced the Veteran as having service in Southwest Asia in 1991 and the April 2014 Board remand referenced the Veteran as having service in the Persian Gulf.  The Veteran's DD 214 indicated that he received the Southwest Asia Service Medal, which generally indicates service in the area and time period referenced under 38 C.F.R. § 3.317 (2015).      

The term medically unexplained chronic multisymptom illness is defined by regulation.  See 38 C.F.R. § 3.317(a)(2)(ii) (2015).  Functional gastrointestinal disorders are listed in regulation as an example of an unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317(a)(2)(i)(B) (2015).  Functional gastrointestinal disorders are defined in 38 C.F.R. § 3.317 (2015) and a list of examples, which is specifically noted to not be exhaustive, is provided.  While the previous February 2013 Board remand referenced Crohn's disease as a functional gastrointestinal disorder within the meaning of 38 C.F.R. § 3.317 (2015), it is not clear on what basis such a statement was made.  The Board now finds that this issue is a medical determination that the Board is not competent to make and therefore the medical professional will be asked to address on remand (if relevant depending on the previous medical opinions) whether Crohn's disease is a medically unexplained chronic multisymptom illness and specifically whether it is a functional gastrointestinal disorder within the meaning of 38 C.F.R. § 3.317 (2015).  See Colvin v. Derwinski, 1 Vet. App. 171 (1991

Consideration of a Veteran's claim pursuant to 38 C.F.R. § 3.317 (2015) does not preclude consideration of entitlement to service connection on a direct basis.  In this regard, on remand, an opinion must also be provided addressing direct service connection (if relevant depending on the previous medical opinions).  

Finally, as noted, the August 2013 VA examination report noted a diagnosis of chronic constipation and stated that this condition was not likely a symptom of Crohn's disease.  As such, in addition to the various medical opinions discussed above, additional opinions are required specifically addressing chronic constipation.  As noted, service connection may be established for a chronic disability that cannot be attributed to a known clinical diagnosis, specifically for an undiagnosed illness.  The August 2013 VA opinion stated that the Veteran's chronic constipation, while its exact etiology was not known, "is not classified as an unexplained illness."  It is not clear if the use of the term "unexplained illness" includes the term undiagnosed illness as used in 38 C.F.R. § 3.317 (2015).  As such, on remand, a medical opinion is required related to this issue, as outlined in the remand directives below.    

Low Back Disability

The Veteran seeks entitlement to service connection for a low back disability, to include spondylolisthesis.  He filed the claim on appeal in June 2008 and requested entitlement to service connection for spondylolisthesis.  The Veteran was afforded a VA examination in August 2013.  The examination report noted diagnoses of lumbar degenerative disc disease and grade one spondylolisthesis at L5-S1.  A negative opinion was provided as to direct service connection, with a rationale stating that the Veteran's current back disability was less likely as not incurred in service "because there is no information in the [service treatment record (STR)] regarding back symptoms."  The rationale also referenced that the Veteran reported at the Board hearing "that he could have injured his back in service" and stated that "it is also possible that [the Veteran] could have injured his back doing almost anything."  The opinion also again referenced the lack of documented treatment related to the Veteran's back in the STRs.  In addition, the rationale stated that "[t]here was no indication in any of the records that the Veteran sought care for his back until approximately 10 years after his last year in service."   

Upon review, the Board finds that the provided opinion is inadequate and remand is therefore required for an additional VA opinion, as detailed further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As discussed, the rationale relied, at least in part, on a lack of documented in-service treatment related to the Veteran's back.  The February 2013 Board remand, however, stated that "the Veteran has credibly testified about having back problems during service, when he was carrying his backpack during basic training and as the result of heavy lifting performed incident to his duties in service," which was in reference to statements made at the Board hearing.  See October 2012 Board Hearing Transcript, page 16.  In light of the Board's previous finding as to the credibility of the Veteran's statements regarding in-service back problems, it appears that the August 2013 VA opinion improperly did not consider the Veteran's lay statements and instead relied on the lack of documented in-service treatment related to the Veteran's back.  In addition, the rationale was apparently based on an inaccurate factual premise, as it referenced the Veteran not seeking care for his back until approximately 10 years after service (which would be in 2002).  A December 1995 VA examination report, however, noted that the Veteran reported "since returning from the Gulf War" that he had multiple aching joints, to include his back.  A diagnosis was noted of generalized joint pain, etiology unknown.  In addition, a January 2002 private medical record from Seacoast Orthopedics (obtained after the VA opinion) referenced the Veteran as having pains in his arm, back, neck and legs that was reported to be present since discharge from service.  As a result of the identified issues with the August 2013 VA opinion, remand is required for a new VA opinion.



All Issues

Finally, while on remand, all outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from April 2015 from the Nebraska/Western Iowa VA system; the Veteran's February 2016 statement referenced that he now lived in California).  

2.  Attempt to obtain the Veteran's personnel records.  

3.  Afford the Veteran an appropriate VA examination to address his acquired psychiatric disorder claim. All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

While review of the entire claims folder is required, attention is invited to the Veteran's contention that he was not the same and that he had a hard time readjusting following his discharge from military service and that he still deals with readjusting on a daily basis (see October 2012 Board Hearing Transcript, page 8), as well as the evidence of record that referenced the Veteran as having mental health symptoms in-service and shortly after his separation from service and as having symptoms since that time (some of which is discussed in further detail in the body of the remand above).  

The examiner is instructed that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's credible lay statements must also be considered.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  If, and only if, the claim of entitlement to service connection for a gastrointestinal condition, to include Crohn's disease/colitis is granted, the AOJ should send the Veteran a letter specifically advising him of the evidence required to support a claim for an innocently acquired psychiatric disorder on the alternative theory of secondary service connection, and undertake any development deemed appropriate in resolving this theory of entitlement.

5.  Obtain a VA opinion, from a medical professional who has not previously examined the Veteran or provided an opinion related to his claim, in connection with the Veteran's gastrointestinal condition claim, specifically related to Crohn's disease.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:  

a.  Is Crohn's disease a hereditary condition?  If so, is it congenital or developmental defect or a congenital or developmental disease?  In determining whether the condition is a congenital or developmental defect or a congenital or developmental disease, the examiner should consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature.  See VAOPGCPREC 82-90.

b.  If, and only if, Crohn's disease is a congenital or developmental defect, are there any superimposed diseases or injuries in connection with the congenital or developmental defect, and if so, is it at least as likely as not (i.e., probability of 50 percent or greater) that the superimposed diseases or injuries are related to the Veteran's active service?

c.  If, and only if, Crohn's disease is a congenital or developmental disease, is it clear and unmistakable (obvious, manifest and undebatable) that the preexisting Crohn's disease WAS NOT aggravated (i.e., permanently worsened) during service or is it clear and unmistakable (obvious, manifest and undebatable) that any increase in service was due to the natural progress.  

While review of the entire claims folder is required, attention is invited to the evidence of record that referenced the Veteran as having gastrointestinal symptoms in-service and shortly after his separation from service (some of which is discussed further in the body of the remand above).  The examiner is instructed that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's credible lay statements must also be considered.

d.  If, and only if, Crohn's disease is a congenital or developmental disease and the examiner responds in the negative to "c", then is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current Crohn's disease is related to the preexisting Crohn's disease that was aggravated during service. 

e.  If, and only if, Crohn's disease is not a hereditary condition, the examiner must address whether Crohn's disease is a medically unexplained chronic multisymptom illness and specifically whether it is a functional gastrointestinal disorder within the meaning of 38 C.F.R. § 3.317 (2015).  

The term medically unexplained chronic multisymptom illness is defined by regulation as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  See 38 C.F.R. § 3.317(a)(2)(ii) (2015).  In addition, chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  See id.    

Functional gastrointestinal disorders are listed in regulation as an example of an unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317(a)(2)(i)(B) (2015).  Functional gastrointestinal disorders are defined in 38 C.F.R. § 3.317 (2015) as excluding structural gastrointestinal diseases and further as a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  In addition, a list of examples, which is specifically noted to not be exhaustive, is also provided in 38 C.F.R. § 3.317 (2015).

f.  If, and only if, Crohn's disease is not a hereditary condition and is not a medically unexplained chronic multisymptom illness (to include functional gastrointestinal disorder) within the meaning of 38 C.F.R. § 3.317 (2015), is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current Crohn's disease had its clinical onset during active service or is related to any in-service disease or injury.  

While review of the entire claims folder is required, attention is invited to the evidence of record that referenced the Veteran as having gastrointestinal symptoms in-service and shortly after his separation from service (some of which is discussed further in the body of the remand above).  Attention is further invited to the Veteran's contention that his Crohn's disease was caused or exacerbated by in-service "exposure to chemicals."  See October 2012 Board Hearing Transcript, pages 11-12 (referencing claimed exposures, including in the Persian Gulf and volcanic ash related to the Mount Pinatubo volcano eruption); see also February 2016 Veteran Statement (referencing various claimed exposures, including to anti-anthrax medication pyridostigmine bromide).   

The examiner is instructed that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's credible lay statements must also be considered.

The medical professional must include the underlying reasons for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Obtain a VA opinion, from a medical professional who has not previously examined the Veteran or provided an opinion related to his claim, in connection with the Veteran's gastrointestinal condition claim, specifically related to his chronic constipation.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:  

a.  With respect to chronic constipation, does the Veteran have a current diagnosable disorder to account for this symptom?

b.  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that a diagnosed disorder is related to an in-service disease, event, or injury?

c.  If under "a" the medical professional finds that the Veteran does not have a diagnosable disorder to account for his symptoms (chronic constipation), the examiner should determine whether it is at least as likely as not that the particular claimed symptoms represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  See 38 C.F.R. § 3.317 (2015).  If so, the medical professional should also describe the extent to which the illness has manifested.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

While review of the entire claims folder is required, attention is invited to the August 2013 VA examination report, which noted a diagnosis of chronic constipation and stated that this condition was not likely a symptom of Crohn's disease.

The medical professional must include the underlying reasons for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Obtain a VA opinion from a medical professional in connection with the Veteran's low back disability claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current low back disability, to include spondylolisthesis, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's credible report of having back problems during service, including when he was carrying his backpack during basic training and as the result of heavy lifting performed incident to his duties in service.  See October 2012 Board Hearing Transcript, page 16; February 2013 Board Remand.  

While review of the entire claims folder is required, attention is invited to a December 1995 VA examination report that noted that the Veteran reported "since returning from the Gulf War" that he had multiple aching joints, to include his back, and provided a diagnosis of generalized joint pain, etiology unknown.  Additional attention is invited to a January 2002 private medical record from Seacoast Orthopedics that referenced the Veteran as having pains in his arm, back, neck and legs that was reported to be present since discharge from service.  

The examiner is instructed that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's credible lay statements must also be considered.

The medical professional must include the underlying reasons for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



